     Case 3:20-cv-01513-MMA-BGS Document 14 Filed 10/09/20 PageID.156 Page 1 of 1



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
      FRANCISCO MARTINEZ,                                  Case No.: 20-cv-01513-MMA (BGS)
10
                                                           ORDER DISMISSING CASE WITH
11                                      Plaintiff,         PREJUDICE
      v.
12                                                         [Doc. No. 13]
      CYNOSURE, INC. and DOES 1 through
13    10, inclusive,,
14
                                     Defendants.
15
16
17          On October 9, 2020, the parties filed a stipulation and joint motion to dismiss the
18    case with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Upon
19    due consideration, good cause appearing, the Court GRANTS the joint motion and
20    DISMISSES this action in its entirety with prejudice. Each party shall bear their own
21    costs and attorney’s fees. The Court DIRECTS the Clerk of Court to terminate all
22    pending motions and deadlines and close this case.
23          IT IS SO ORDERED.
24    Dated: October 9, 2020
25                                                    _____________________________
26                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
27
28

                                                     -1-                   20-cv-01513-MMA (BGS)
